Fourth Court of Appeals
                                       San Antonio, Texas
                                                May 9, 2014

                                           No. 04-14-00293-CR

                                      IN RE Rosendo MARTINEZ

                                    Original Mandamus Proceeding 1

                                                  ORDER

Sitting:         Marialyn Barnard, Justice
                 Rebeca C. Martinez, Justice
                 Luz Elena D. Chapa, Justice

        On April 28, 2014, relator Rosendo Martinez filed a pro se petition for writ of mandamus.
This court is of the opinion that a serious question concerning the mandamus relief sought
requires further consideration. See TEX. R. APP. P. 52.8(b). The respondent and the real party
in interest may file a response to the petition in this court no later than May 30, 2014. Any
such response must conform to Texas Rule of Appellate Procedure 52.4.


           It is so ORDERED on May 9th, 2014.                                    PER CURIAM




           ATTESTED TO: _____________________________
                        Keith E. Hottle
                        Clerk of Court




1
 This proceeding arises out of Cause No. 1983-CR-0599B-W1, styled The State of Texas v. Rosendo Martinez,
pending in the 227th Judicial District Court, Bexar County, Texas, the Honorable Philip A. Kazen Jr. presiding.